Exhibit 10.3

 

DOVA PHARMACEUTICALS, INC.

 

SECOND AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

EFFECTIVE DECEMBER 19, 2019

 

Each member of the Board of Directors (the “Board”) of Dova
Pharmaceuticals, Inc. (the “Company”) that the Board has determined is an
Independent Director as defined by Nasdaq Listing Rule 5605(a)(2) (each such
member, an “Eligible Director”) will receive the compensation described in this
Eligible Director Compensation Policy for his or her Board service. A Eligible
Director may decline all or any portion of his or her compensation by giving
notice to the Company prior to the date cash may be paid or equity awards are to
be granted, as the case may be. This policy may be amended at any time in the
sole discretion of the Board or the Compensation Committee of the Board.

 

Annual Cash Compensation

 

Unless a director elects otherwise, the annual cash compensation amount set
forth below is payable in equal quarterly installments, payable in advance
during the first 30 days of each quarter in which the service will occur. If an
Eligible Director joins the Board or a committee of the Board at a time other
than effective as of the first day of a fiscal quarter, each annual retainer set
forth below will be pro-rated based on days served in the applicable fiscal
year, with the pro-rated amount paid for the first fiscal quarter in which the
Eligible Director provides the service (payable not later than 30 days after the
Eligible Director commences such service), and regular full quarterly payments
thereafter. All annual cash fees are vested upon payment.

 

1.                                      Annual Board Service Retainer:

 

a.                                      All Eligible Directors: $40,000

 

2.                                      Annual Committee Member Service
Retainer:

 

a.                                      Member of the Audit Committee: $5,000

b.                                      Member of the Compensation Committee:
$5,000

c.                                       Member of the Nominating and Corporate
Governance Committee: $5,000

 

3.                                      Annual Committee Chair Service Retainer
(in lieu of Committee Member Service Retainer):

 

a.                                      Chairman of the Audit Committee: $10,000

b.                                      Chairman of the Compensation Committee:
$10,000

c.                                       Chairman of the Nominating and
Corporate Governance Committee: $10,000

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Company’s 2017
Equity Incentive Plan (the “Plan”), subject to the approval of the Plan by the
Company’s stockholders.

 

1

--------------------------------------------------------------------------------



 

All stock options granted under this policy will be nonstatutory stock options,
with an exercise price per share equal to 100% of the Fair Market Value (as
defined in the Plan) of the underlying shares of common stock on the date of
grant, and a term of ten years from the date of grant (subject to earlier
termination in connection with a termination of service as provided in the Plan,
provided that upon a termination of service other than for death, disability or
cause, the post-termination exercise period will be 12 months from the date of
termination).

 

1.                                      Initial Grant: For each Eligible
Director who is first elected or appointed to the Board following the Effective
Date, on the date of such Eligible Director’s initial election or appointment to
the Board (or, if such date is not a market trading day, the first market
trading day thereafter), the Eligible Director will be automatically, and
without further action by the Board or Compensation Committee of the Board,
granted a stock option for 30,000 shares (the “Initial Grant”).  The shares
subject to each Initial Grant will vest over a period of three years as follows:
(i) one-third of the total shares subject to the option shall vest on the first
anniversary of the date of grant and (ii) 1/36th of total shares subject to the
option shall vest monthly thereafter over the remaining two years of the vesting
period, subject to the Eligible Director’s Continuous Service (as defined in the
Plan) through such vesting date and will vest in full upon a Change in Control
(as defined in the Plan).

 

2.                                      Annual Grant: On the date of each annual
stockholders meeting of the Company held after the Effective Date, each Eligible
Director who continues to serve as a non-employee member of the Board following
such stockholders meeting will be automatically, and without further action by
the Board or Compensation Committee of the Board, granted a stock option for
10,000 shares (the “Annual Grant”). The shares subject to each Annual Grant will
vest in equal monthly installments over the 12 months following the date of
grant, provided that the Annual Grant will in any case be fully vested on the
date of the Company’s next annual stockholder meeting, subject to the Eligible
Director’s Continuous Service (as defined in the Plan) through such vesting date
and will vest in full upon a Change in Control (as defined in the Plan).

 

2

--------------------------------------------------------------------------------